DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 16: “Rayleigh,” appears instead of, perhaps, “Rayleigh wavelengths,” or “Rayleigh scattering effects,” 
Paragraph [0018], lines 2-4: the wavelength values given result in  a frequency difference of about 13THz (1.3x1013 Hz); THz appears in a number of later passages, this usage in the specification is incorrect, since Hz (and THz) is a unit for measuring frequency, and not wavelength – usage such as, e.g., “a resonance frequency downshift of ~13 THz (corresponding to a wavelength shift at ~1450 nm of ~100 nm)”, if supported by the specification, would remove this error 
Paragraph [0023], lines 11 and 13: “co and” appears instead of “co- and“ 
Paragraph [0024], line 2: “e.g.” appears instead of “e.g.,” 
Paragraph [0030], line 2: “co and” appears instead of “co- and“ 
Paragraph [0031], line 3: “e.g.” appears instead of “e.g.,”. 
Appropriate correction is required.

Claim Objections
Claims 1, 8, 10, and 16 are objected to because of the following informalities: 
Claim 1, line 10: “THz ;” appears instead of “THz;” 
Claim 1, line 18: “leg;” appears instead of “leg; and” 
Claim 8, line 3: “WDM’s” appears instead of “WDMs” (as another example, reference to automated teller machines, in the plural, would be “ATMs”, not “ATM’s”) 
Claim 10, line 10: “THz ;” appears instead of “THz;” 
Claim 10, line 18: “leg;” appears instead of “leg; and” 
Claim 16, line 4: “WDM’s” appears instead of “WDMs”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the first and second primary wavelengths are spaced apart by about 13 THz" in lines 9-10.  This usage is incorrect, since wavelength differences would be characterized in terms of units of length, e.g., nm, and not in terms of units of frequency. 
Claim 10 recites the limitation "wherein the first and second primary wavelengths are spaced apart by about 13 THz" in lines 9-10.  This usage is incorrect, since wavelength differences would be characterized in terms of units of length, e.g., nm, and not in terms of units of frequency. 

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (when corrected to overcome the 112(b) rejections) and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 recites a distributed acoustic sensing (DAS) system for downhole hydrocarbon wells comprising: a. an optical fiber having a surface proximal end and a distal downhole end; b. a surface DAS system having a first laser source operating at a first primary wavelength; c. a surface distributed Raman amplifier (ORA) having one or more laser sources centered at or around a second primary wavelength; wherein the first and second primary wavelengths are spaced apart by about 13 THz ; d. a surface combiner for combining the light from the laser sources to feed into the surface proximal end of the optical fiber; e. a pressure sealed termination housing surrounding the distal downhole end of the optical fiber; f. a wavelength division multiplexer within the pressure sealed termination house for separating the first and second primary wavelengths into a first and second fiber leg; g. a low reflectance termination on the first fiber leg; h. a high reflectance termination on the second fiber leg. 
Independent claim 10 recites a method for distributed acoustic sensing (DAS) for downhole hydrocarbon wells comprising: a. providing an optical fiber having a surface proximal end and a distal downhole end; b. providing a surface DAS system having a first laser source operating at a first primary wavelength; c. providing a surface distributed Raman amplifier (ORA) having one or more laser sources centered at or around a second primary wavelength; wherein the first and second primary wavelengths are spaced apart by about 13 THz ; d. providing a surface combiner for combining the light from the laser sources to feed into the surface proximal end of the optical fiber; e. providing a pressure sealed termination housing surrounding the distal downhole end of the optical fiber; f. providing a wavelength division multiplexer within the pressure sealed termination house for separating the first and second primary wavelengths into a first and second fiber leg; g. providing a low reflectance termination on the first fiber leg; h. providing a high reflectance termination on the second fiber leg. 
The claimed limitations 
as recited in combination in independent claim 1, in particular, “a wavelength division multiplexer within the pressure sealed termination house for separating the first and second primary wavelengths into a first and second fiber leg; a low reflectance termination on the first fiber leg; a high reflectance termination on the second fiber leg” 
and 
as recited in combination in independent claim 10, in particular, “providing a wavelength division multiplexer within the pressure sealed termination house for separating the first and second primary wavelengths into a first and second fiber leg; providing a low reflectance termination on the first fiber leg; providing a high reflectance termination on the second fiber leg” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Dong et al. (US 9,677,957), teaches a distributed acoustic sensing (DAS) system (FIG. 12; col. 2, lines 25-26) for downhole hydrocarbon wells (col. 11, lines 12-14), with a laser source and Raman amplification, utilizing wavelengths of about 1550 nm and about 1450 nm (col. 18, lines 18-22), and including a reflective thin film (col. 4, lines 61-66) along with a WDM (FIG. 14; col. 17, lines 52-65). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular, “a wavelength division multiplexer within the pressure sealed termination house for separating the first and second primary wavelengths into a first and second fiber leg; a low reflectance termination on the first fiber leg; a high reflectance termination on the second fiber leg” 
and 
as recited in combination in independent claim 10, in particular, “providing a wavelength division multiplexer within the pressure sealed termination house for separating the first and second primary wavelengths into a first and second fiber leg; providing a low reflectance termination on the first fiber leg; providing a high reflectance termination on the second fiber leg”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645